Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 1 of 13 PageID #: 1387




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ALEXANDER KATZ,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                     19-CV-2762 (PKC)

COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Alexander Katz brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3),

seeking judicial review of the decision of the Commissioner of the Social Security Administration

(“SSA”) denying Plaintiff’s claim for Social Security Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”). Before the Court are the parties’ cross-motions for

judgment on the pleadings.             Plaintiff seeks an order remanding this matter for further

administrative proceedings, and the Commissioner asks the Court to affirm the denial of Plaintiff’s

claim. For the reasons that follow, the Court grants Plaintiff’s motion for judgment on the

pleadings and denies the Commissioner’s cross-motion.

                                              BACKGROUND

I.      Procedural History

        On August 5, 2015, Plaintiff filed an application for DIB, alleging disability beginning on

July 25, 2015. (See Administrative Transcript (“Tr.1”), Dkt. 10, at 166.)2 He also applied for SSI


        1
         Page references prefaced by “Tr.” refer to the continuous pagination of the Administrative
Transcript (appearing in the lower right corner of each page) and not to the internal pagination of
the constituent documents or the pagination generated by the Court’s CM/ECF docketing system.
        2
         Plaintiff’s Form SSA-3368 lists his date of disability onset as July 12, 2015, rather than
July 25, 2015. Both his DIB and SSI Applications, however, list July 25, 2015 as his onset date.
(See Tr. at 166, 145.) The Court therefore adopts July 25, 2015 as the onset date. The Court also
                                                           1
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 2 of 13 PageID #: 1388




on August 4, 2015. (Id. at 144, 164.) On November 3, 2015, Plaintiff’s application for DIB was

denied (id. at 72–83), and on November 12, 2015, his application for SSI was denied (id. at 84–

87). On December 17, 2015, Plaintiff filed a request for a hearing before an administrative law

judge (“ALJ”). (Id. at 89–90.) On December 13, 2017, Plaintiff appeared with counsel before

ALJ Jack Russak via video-conference. (Id. at 30–50.) In a decision dated February 6, 2018, the

ALJ determined that Plaintiff was not disabled under the Social Security Act (the “Act”) and was

not eligible for DIB or SSI. (Id. at 12–29.) On March 6, 2019, the ALJ’s decision became final

when the Appeals Council of the SSA’s Office of Disability Adjudication and Review denied

Plaintiff’s request for review of the decision. (Id. at 1–6.) Thereafter, Plaintiff timely3 commenced

this action.




notes that prior to Plaintiff’s alleged onset date, he was incarcerated in connection with an incident
during which he threatened a van driver with a knife and then stole the van. (See id. at 249–269
(forensic-psychiatric evaluation relating to indictment).) A month prior to his release from prison,
which was about two months before his onset date, Plaintiff underwent a forensic psychiatric
evaluation in which the examiner opined that there was a nexus between the act for which Plaintiff
was incarcerated and his psychiatric issues. (Id.)
        3
            According to Title 42, United States Code, Section 405(g),

        [a]ny individual, after any final decision of the Commissioner of Social Security
        made after a hearing to which he was a party . . . may obtain a review of such
        decision by a civil action commenced within sixty days after the mailing to him of
        notice of such decision or within such further time as the Commissioner of Social
        Security may allow.

42 U.S.C. § 405(g). “Under the applicable regulations, the mailing of the final decision is
presumed received five days after it is dated unless the claimant makes a reasonable showing to
the contrary.” Kesoglides v. Comm’r of Soc. Sec., No. 13-CV-4724 (PKC), 2015 WL 1439862, at
*3 (E.D.N.Y. Mar. 27, 2015) (citing 20 C.F.R. §§ 404.981, 422.210(c)). Applying this standard,
the Court determines that Plaintiff received the Commissioner’s final decision on March 11, 2019,
and that, because Plaintiff filed the instant action on May 10, 2019—exactly 60 days later—it is
timely. (See generally Complaint, Dkt. 1.)
                                                  2
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 3 of 13 PageID #: 1389




II.    The ALJ Decision

       In evaluating disability claims, the ALJ must adhere to a five-step inquiry. The claimant

bears the burden of proof in the first four steps of the inquiry; the Commissioner bears the burden

in the final step. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012). First, the ALJ determines

whether the claimant is currently engaged in “substantial gainful activity.”             20 C.F.R.

§ 404.1520(a)(4)(i). If the answer is yes, the claimant is not disabled. If the answer is no, the ALJ

proceeds to the second step to determine whether the claimant suffers from a severe impairment.

Id. § 404.1520(a)(4)(ii). An impairment is severe when it “significantly limits [the claimant’s]

physical or mental ability to do basic work activities.” Id. § 404.1520(c). If the impairment is not

severe, then the claimant is not disabled.

       In this case, the ALJ found that Plaintiff suffers from the following severe impairments:

“schizophrenic disorder, bipolar disorder, alcoholic abuse in remission, and obesity.” (Tr. at 17

(citations omitted).) The ALJ then progressed to the third step and determined that Plaintiff’s

severe impairments did not meet or medically equal “the severity of one of the listed impairments

in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526,

416.920(d), 416.925 and 416.926)” (the “Listings”). (Id. at 18.) Moving to the fourth step, the

ALJ found that Plaintiff maintained the residual functional capacity (“RFC”)4 to perform

       a full range of work at all exertional levels but with the nonexertional limitations.
       Specifically, the claimant should avoid exposure to moving machinery, unprotected
       heights, and driving of vehicles. From a mental standpoint, the claimant is limited
       to work that involves simple, routine tasks. The work should be in a low stress
       environment, which is defined as having only occasional decision making and
       occasional changes in the work setting. The claimant would further be limited to
       work that requires only occasional use of judgment on the job, but no interaction
       with the public. The claimant should additionally be limited to occasional
       interaction with co-workers and supervisors.

       4
         To determine the claimant’s RFC, the ALJ must consider the claimant’s “impairment(s),
and any related symptoms . . . [which] may cause physical and mental limitations that affect what
[the claimant] can do in a work setting.” 20 C.F.R. § 404.1545(a)(1).
                                                 3
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 4 of 13 PageID #: 1390




(Id. at 19.) Based upon the RFC finding, the ALJ determined that Plaintiff was incapable of

performing his past relevant work as a computer drafter (id. at 23–24), but that Plaintiff was

“capable of making a successful adjustment to other work that exists in significant numbers in the

national economy,” including the representative occupations of finish inspector, cleaner and

polisher, and small-products assembler (id. at 25). The ALJ accordingly concluded that Plaintiff

was not disabled. (Id.)

                                  STANDARD OF REVIEW

       Unsuccessful claimants for disability benefits under the Act may bring an action in federal

district court seeking judicial review of the Commissioner’s denial of their benefits. 42 U.S.C.

§ 405(g). In reviewing a final decision of the Commissioner, the Court’s role is “limited to

determining whether the SSA’s conclusions were supported by substantial evidence in the record

and were based on a correct legal standard.” Talavera, 697 F.3d at 151 (internal quotation

omitted). “Substantial evidence is more than a mere scintilla. It means such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Selian v. Astrue, 708 F.3d

409, 417 (2d Cir. 2013) (internal quotation and alterations omitted). In determining whether the

Commissioner’s findings were based upon substantial evidence, “the reviewing court is required

to examine the entire record, including contradictory evidence and evidence from which

conflicting inferences can be drawn.” Id. (internal quotation omitted). If there is substantial

evidence in the record to support the Commissioner’s findings as to any fact, those findings are

conclusive and must be upheld. 42 U.S.C. § 405(g); see also Cichocki v. Astrue, 729 F.3d 172,

178 n.3 (2d Cir. 2013) (noting that “[a]n ALJ need not recite every piece of evidence that

contributed to the decision, so long as the record permits [the court] to glean the rationale of an

ALJ’s decision” (internal quotation omitted)). Ultimately, the reviewing court “defer[s] to the


                                                4
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 5 of 13 PageID #: 1391




Commissioner’s resolution of conflicting evidence,” Cage v. Comm’r of Soc. Sec., 692 F.3d 118,

122 (2d Cir. 2012), and, “[i]f evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld[,]” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir.

2014).

                                          DISCUSSION

         Plaintiff advances four principal arguments as to why the ALJ’s decision should not be

upheld: (1) that the ALJ failed to properly develop the record, (2) that, at step three, the ALJ

incorrectly evaluated the paragraph B criteria by which a mental impairment is to be assessed, (3)

that the ALJ’s residual functional capacity determination was neither supported by substantial

evidence nor accompanied by sufficient discussion, (4) and that, at step five, the ALJ erroneously

failed to consider Social Security Ruling 85-15. (See Plaintiff’s Memorandum of Law in Support

of his Motion for Judgment on the Pleadings (“Pl.’s Mot.”), Dkt. 14-1, at 15–24.)

         The Court finds that the ALJ failed to adequately develop the record with respect to

Plaintiff’s mental impairments by not eliciting medical source statements from Plaintiff’s treating

psychiatrist. “Although ‘the claimant has the general burden of proving that he or she has a

disability within the meaning of the Act,’ []‘because a hearing on disability benefits is a non-

adversarial proceeding, the ALJ generally has an affirmative obligation to develop the

administrative record.’” Hilsdorf v. Comm’r of Soc. Sec., 724 F. Supp. 2d 330, 342–43 (E.D.N.Y.

2010) (quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)); see also Sims v. Apfel, 530

U.S. 103, 110–11 (2000) (noting that the non-adversarial nature of Social Security proceedings

requires the ALJ “to investigate the facts and develop the arguments both for and against granting

benefits” (citation omitted)). This duty is present “[e]ven when a claimant is represented by

counsel,” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009), and a record may be incomplete even



                                                 5
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 6 of 13 PageID #: 1392




after counsel for a plaintiff confirms at the ALJ hearing that there are no gaps in the record, see

Pagan v. Berryhill, No. 16-CV-3774 (ER), 2017 WL 4174815, at *7 (S.D.N.Y. Sept. 20, 2017)

(finding that the ALJ had failed to develop the record even after plaintiff’s counsel described it as

complete at the hearing). An ALJ’s “failure to develop the record adequately is an independent

ground for vacating the ALJ’s decision and remanding the case.” Green v. Astrue, No. 08-CV-

8435 (LAP) (FM), 2012 WL 1414294, at *14 (S.D.N.Y. Apr. 24, 2012) (citing Moran, 569 F.3d

at 114–15), report and recommendation adopted, 2012 WL 3069570 (S.D.N.Y. July 26, 2012);

accord Alvarez v. Comm’r of Soc. Sec., No. 14-CV-3542 (MKB), 2015 WL 5657389, at *14

(E.D.N.Y. Sept. 23, 2015) (quoting same).

       Here, while the record is voluminous, it contains only limited (and old) opinion evidence.

It includes: (1) an evaluation from a consultative psychologist, Dana Jackson, Psy.D. (see Tr. at

1079–83), who met with Plaintiff once in the fall of 2015; (2) an evaluation from state agency

psychologist Dr. Erlinda Gagan, who reviewed some, but not all, of Plaintiff’s records, and never

met with Plaintiff (id. at 51–59), also from fall 2015;5 and (3) an August 2015 third-party function

report from Plaintiff’s FEDCAP case manager, Nikol Jones (id. at 187–96). While the record

contains treatment notes from St. George’s Clinic at Richmond University Medical Center for the

period from July 2015 through November 22, 2017 (id. at 1098–1276), and while it appears that



       5
          Though it is not discussed in the ALJ’s opinion, the record also contains the May 11,
2015 Forensic Psychiatric Evaluation from Alexander S. Bardey, M.D. (see Tr. at 249–69), which
was completed roughly two months prior to Plaintiff’s alleged onset date and one month prior to
his release from incarceration. The evaluation does not address Plaintiff’s functional limitations,
but instead opines that there was a nexus between the act for which Plaintiff was incarcerated
(threatening the driver of a van with a knife and then stealing that van) and Plaintiff’s psychiatric
issues. (Id.) The evaluation notes that Plaintiff began experiencing psychiatric symptoms in 2001,
during his last year of high school, when he became depressed for the first time and “began to
experience auditory hallucinations of a male voice speaking in the past tense.” (Id. at 251.) He
also “became paranoid that people were watching him.” (Id.)

                                                 6
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 7 of 13 PageID #: 1393




Plaintiff regularly saw both a treating psychiatrist (Aleksandr Zverinskiy, M.D.) and therapist

(Melvinik Simmons, LMSW) at the St. George’s Clinic during that period (see id. at 1216–48,

1245–48, 1250–58, 1108-1110), the record does not contain opinions from either professional

regarding any functional limitations caused by Plaintiff’s schizoaffective disorder diagnosis.6

       “The ALJ’s duty to develop the record is especially vital with respect to a treating

physician’s opinion because of the considerable weight ordinarily accorded to the opinions of

treating physicians.” Noviello v. Comm’r of Soc. Sec., No. 18-CV-5779 (PKC), 2020 WL 353152,

at *8 (E.D.N.Y. Jan. 21, 2020) (internal quotation marks, alteration, and citation omitted); see also

Alvarez, 2015 WL 5657389, at *14 (“The duty to develop a full record compels the ALJ to obtain

from the treating source expert opinions as to the nature and severity of the claimed disability. . . .

Until he satisfies this threshold requirement, the ALJ cannot even begin to discharge his duties.”

(internal quotation marks, citation, and alterations omitted)). Here, the applicable Social Security

regulations required the Commissioner to obtain opinion evidence from Plaintiff’s treating

providers.7 “Indeed, the plain text of the regulation does not appear to be conditional or hortatory:


       6
          The Court also notes that Ms. Jones’s report lists “David D[,] DR” as Plaintiff’s treating
physician. (See Tr. at 202–03.) It does not appear that the record contains any treatment notes,
much less any opinion evidence, from Dr. David. Though Dr. David’s name appears on a
November 6, 2015 disability worksheet (id. at 232), indicating that the agency was aware that he
was a treating physician for Plaintiff, there is no “disposition” listed regarding the information
sought from him. Failure to follow up and seek notes from Dr. David, to the extent he was in fact
Plaintiff’s treating physician, was error. See Jeanniton v. Berryhill, No. 15-CV-5145 (DLI), 2017
WL 1214480, at *9–10 (E.D.N.Y. Mar. 31, 2017) (finding the ALJ had failed to develop the record
where “the disability worksheet contain[ed] no notes for [a treating physician], whereas other
treating sources were given various disposition notes indicating the status of their requests for
records (e.g., ‘did not respond to our requests,’ ‘report was received,’ ‘has no medical records
available,’ etc.),” where “there [wa]s no evidence that [the] ALJ [had] reached out to [the
physician] to fill this material gap,” and where “none of [the physician’s] notes or opinions [we]re
contained in the record”).
       7
          This principle is known as the “treating physician rule.” Although “[t]he current version
of the [Act]’s regulations eliminates the treating physician rule,” the rule nevertheless applies to
Plaintiff’s claim, as the current regulations only “apply to cases filed on or after March 27, 2017.”
                                                  7
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 8 of 13 PageID #: 1394




it states that the Commissioner ‘will request a medical source statement’ containing an opinion

regarding the claimant’s residual capacity.” Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 33

(2d Cir. 2013) (summary order) (emphasis in original) (quoting 20 C.F.R. §§ 404.1513(b)(6),

416.913(b)(6)).

        However, when the record “contains sufficient evidence from which an ALJ can assess the

petitioner’s residual functional capacity,” id. at 34, the failure to obtain medical source opinion

evidence is not “per se error,” Sanchez v. Colvin, No. 13-CV-6303 (PAE), 2015 WL 736102, at

*5 (S.D.N.Y. Feb. 20, 2015) (collecting cases). “The critical point” is that the claimant’s medical

records must contain “the sorts of nuanced descriptions and assessments that would permit an

outside reviewer to thoughtfully consider the extent and nature” of Plaintiff’s impairments and

“their impact on [his] RFC.” Id. at *8. However, when the medical records only discuss the

claimant’s illnesses and how to treat them, without offering “insight into how [his] impairments

affect or do not affect [his] ability to work, or [his] ability to undertake [his] activities of everyday

life,” the ALJ’s duty to request a medical source statement is ordinarily triggered. Guillen v.

Berryhill, 697 F. App’x 107, 109 (2d Cir. 2017) (summary order); see also Hooper v. Colvin, 199

F. Supp. 3d 796, 814 (S.D.N.Y. 2016) (“[F]or an ALJ to make a disability determination without

seeking any treating physician opinion, there must be no obvious gaps in the administrative record,

and the ALJ must possess a complete medical history.” (internal quotation marks and citations

omitted)).

        In this case, the Court finds that the record was not sufficiently developed and did not

provide “enough evidence for the ALJ to render his decision” in light of the missing treating



Burkard v. Comm’r of Soc. Sec., No. 17-CV-290 (EAW), 2018 WL 3630120, at *3 n.2 (W.D.N.Y.
July 31, 2018); see also 20 C.F.R. § 404.1520(c). Because Plaintiff’s claim was filed in 2015, the
treating physician rule applies.
                                                   8
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 9 of 13 PageID #: 1395




opinion statement. (Memorandum of Law in Support of the Commissioner’s Cross-Motion for

Judgment on the Pleadings (“Comm’r Mot.”), Dkt. 16-1, at 13). “Efforts to ensure that the record

contains all relevant evidence from treating sources . . . [are] especially critical when the claimed

disability pertains to a plaintiff’s mental health.” Valentine v. Comm’r of Soc. Sec., No. 18-CV-

3985 (MKB), 2019 WL 3974576, at *14 (E.D.N.Y. Aug. 21, 2019). In the absence of opinion

evidence from Plaintiff’s treating physician or physicians, the ALJ in this case based his opinion

on the dated evaluations of two consultative medical sources, Drs. Jackson and Gagan, only one

of whom met with Plaintiff, a similarly dated function report prepared by Plaintiff’s former case

manager, Ms. Jones; Plaintiff’s treatment notes; and his self-reported daily activities. (See Tr. 18–

24.) The ALJ assigned “significant weight” to Dr. Jackson’s opinion, “some weight” to Dr.

Gagan’s, and “little weight” to Ms. Jones’s opinion. Plaintiff points to additional gaps in the

current record beyond the lack of opinion evidence from his treating physician and therapist,

including the staleness of the consultative opinions, each given more than two years before the

Commissioner’s decision and without benefit of Plaintiff’s full updated medical record. (See

Plaintiff’s Reply (“Pl.’s Rep.”), Dkt. 17, at 1–5.)

       The Court agrees that, taken together, these deficiencies and gaps in the record made it

impossible for the ALJ to determine whether Plaintiff was disabled. Because the most recent

opinion evidence in the record was from 2015, “the ALJ did not have a current opinion from even

one consultative examiner, let alone from a treating physician.” Hooper, 199 F. Supp. 3d at 815

(emphasis added) (finding remand required where the ALJ made a disability determination “based

on a record devoid of any truly complete medical opinion” because the opinions from non-

examining state psychologists “did not account for the entirety of [the plaintiff’s] medical record,”

and noting that “[i]f the ALJ could not obtain sufficient information from [the plaintiff’s] own



                                                  9
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 10 of 13 PageID #: 1396




medical sources, he could have commissioned a new consultative examination to ensure there was

some medical opinion in the record” (emphasis in original)). Moreover, to the extent the ALJ

reached his opinion based on the references in each of the consultative opinions to Plaintiff’s

performance activities of daily living (“ADLs”), this was likely improper. “[T]he Commissioner’s

regulations [] recognize that individuals with psychiatric disabilities may appear to adequately

function in a restricted setting, but still may be unable to meet the demands of a competitive

workplace environment.” McColl v. Saul, No. 18-CV-04376 (PKC), 2019 WL 4727449, at *11

(E.D.N.Y. Aug. 27, 2019) (“[The Commissioner] must exercise great care in reaching conclusions

about [the plaintiff’s] ability or inability to complete tasks under the stresses of employment during

a normal workday or work week based on . . . [the plaintiff’s] ability to complete tasks in other

settings that are less demanding, highly structured or more supportive.” (quoting 20 C.F.R. Pt. 404,

Subpt. P, App. 1, § 12.00 (C)(3))).

       Indeed, as cautioned in the SSA’s regulations,

       [t]he reaction to the demands of work (stress) is highly individualized, and mental
       illness is characterized by adverse responses to seemingly trivial circumstances.
       The mentally impaired may cease to function effectively when facing such demands
       as getting to work regularly, having their performance supervised, and remaining
       in the workplace for a full day. . . . Thus, the mentally ill may have difficulty
       meeting the requirements of so-called “low-stress” jobs.

SSR 85–15, 1985 WL 56857, at *6 (Jan. 1, 1985); see Moss v. Colvin, No. 13-CV-731 (GHW)

(MHD), 2014 WL 4631884, at *33 (S.D.N.Y. Sept. 16, 2014) (“There are critical differences

between activities of daily living (which one can do at his own pace when he is able) and keeping

a full time job.” (citation omitted)).     Here, Plaintiff has been diagnosed with, inter alia,

schizoaffective disorder, depressive type, and alcohol abuse. (See, e.g., Tr. at 285–87, 768, 933,

1082, 1128.) Before his claimed onset date, Plaintiff was incarcerated from September 2013 to




                                                 10
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 11 of 13 PageID #: 1397




June 2015, after stealing a van near his home that he believed was surveilling him.8 (See id. at

249–268, 1001.) His pre-onset treatment records document past suicide attempts (id. at 252) and

at least one hospitalization (id. at 17, 264). His post-onset records contain multiple references to

auditory hallucinations and paranoid hallucinations of being watched9 (see, e.g., id. at 254, 300–

01, 1072), though, as the ALJ noted, more recent treatment records indicated that Plaintiff had

improved with treatment (id. at 20–21, see generally id. at 1216–58), and was generally

asymptomatic.10 While the record indicates that Plaintiff was able to manage many of his ADLs

competently while on medication and not working (see id. at 1242), the ALJ did not have a

sufficient basis for this conclusion without an expert opinion from Plaintiff’s treating physician as



       8
          Treatment plan notes from Richmond Medical Center also reference a felony conviction
Plaintiff has for stabbing his employer when not taking his medication (see Tr. at 1229), though
this incident is not mentioned elsewhere in the record, and was not addressed at the hearing.
       9
          The ALJ’s decision states that “[m]edical providers further assessed that . . . [Plaintiff]
exhibited . . . no abnormal thought content, hallucinations, homicidal/suicidal ideations, and
feelings [of] hopelessness/helplessness.” (Tr. at 21.) At the hearing, the ALJ similarly interrupted
Plaintiff’s account of his auditory hallucinations to state that he had “looked at [Plaintiff’s]
records” and that in “many reports [Plaintiff’s doctor] sa[id]: . . . [that Plaintiff d]enied auditory
and visual hallucinations.” (Id. at 44–45.) While the ALJ is of course correct that there are
multiple instances in which doctors noted that Plaintiff had denied experiencing hallucinations,
there are also numerous instances in the record documenting Plaintiff’s experience of auditory
hallucinations. It is plainly error for the ALJ to only address the portion of the record that supports
his determination. See, e.g., Stewart v. Colvin, No. 15-CV-2427 (MKB), 2016 WL 5349768, at
*17 (E.D.N.Y. Sept. 23, 2016) (“[T]he ALJ cannot simply pick and choose from the transcript
only such evidence that supports his determination, without affording consideration to evidence
supporting the plaintiff’s claims.” (internal quotation marks and citations omitted)). This is
particularly true with regard to reports of hallucinations, which can often be intermittent. See
McColl, 2019 WL 4727449, at *13 (“[I]nconsistencies [in p]laintiff’s reporting, or the occurrence,
of hallucinations do[] not provide a basis for discrediting his testimony regarding his symptoms[,]
[as] the fact that [p]laintiff did not experience hallucinations on a constant or predictable basis
certainly does not undermine the credibility of his reports about experiencing hallucinations.”).
       10
           The Court notes that there is evidence in the record reflecting that Plaintiff’s mental state
took a negative turn after he attempted to return to school in 2017 (see id. at 1254), suggesting that
Plaintiff’s ability to complete his activities of daily living may differ depending on environment.


                                                  11
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 12 of 13 PageID #: 1398




to Plaintiff’s functional limitations in an employment context.11 See Noviello, 2020 WL 353152,

at *8 (remanding case where “[a]lthough the ALJ did not ‘ignore’ the medical evidence in th[e]

case, he failed to solicit medical opinion evidence from many of the treating physicians referenced

in notes from office visits” (record citation omitted)); see also Hilsdorf, 724 F. Supp. at 347

(“Because an RFC determination is a medical determination, an ALJ who makes an RFC

determination in the absence of supporting expert medical opinion has improperly substituted his

own opinion for that of a physician, and has committed legal error.” (citation omitted)). On

remand, the ALJ should seek an opinion from Plaintiff’s treating psychiatrist as to his functional

limitations, or, failing that, should request an updated opinion from a consultative examiner.

       Because the Court finds that remand is warranted based on the ALJ’s failure to properly

develop the record, it declines to reach Plaintiff’s other arguments. See Alvarez, 2015 WL

5657389, at *18 (“Where, as here, an ALJ fails to adequately develop the record in reaching a




       11
           The Court also notes that there are multiple inconsistencies in the record regarding
Plaintiff’s level of disability that the ALJ could not have resolved without additional evidence or
impermissibly substituting his own opinion. For instance, Plaintiff notes that despite the ALJ’s
attachment of “significant weight” to Dr. Jackson’s opinion, he neglected to note that she described
Plaintiff’s ability to socialize as “marginal to fair” (see Pl.’s Mot, Dkt. 14-1, at 17–18 (citing Tr.
at 1082)), which suggests a more serious level of limitation. At a minimum, the ALJ should have
sought additional evidence as to Plaintiff’s social limitations. By developing the record, the ALJ
might have obtained an explanation for why professionals assessed Plaintiff with Global
Assessment of Functioning (GAF) scores indicating moderate to severe limitations (Tr. at 23), or
why his caseworker evaluated him as disabled (id. at 22).

        Though the treating physician rule does not apply to non-physician records, the Court notes
that an ALJ can solicit information from a treating therapist as well as a treating physician where
the medical evidence is contradictory or insufficient. See Corrigan v. Comm’r of Soc. Sec. Admin.,
No. 18-CV-5686 (PKC), 2019 WL 5212850, at *3 n.5 (E.D.N.Y. Oct. 16, 2019) (directing the ALJ
to solicit information from Plaintiff’s therapist on remand). On remand, the ALJ should solicit
information from Plaintiff’s treating therapist as well as his psychiatrist in order to address these
gaps.
                                                 12
Case 1:19-cv-02762-PKC Document 18 Filed 09/30/20 Page 13 of 13 PageID #: 1399




conclusion on a claimant’s residual functional capacity, the Court is unable to review whether the

ALJ’s denial of benefits was based on substantial evidence.”)

                                        CONCLUSION

       For the reasons set forth above, the Court grants Plaintiff’s motion for judgment on the

pleadings and denies the Commissioner’s cross-motion.           The Commissioner’s decision is

remanded for further consideration consistent with this Memorandum and Order. The Clerk of

Court is respectfully requested to enter judgment and close this case accordingly.

                                                     SO ORDERED.

                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge

Dated: September 30, 2020
       Brooklyn, New York




                                                13
